Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-18 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "54" and "100" have both been used to designate “hospital information system”; reference characters "58" and "104" have both been used to designate “laboratory information system”; reference characters "56" and "106" have both been used to designate “radiology information system”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receive data from across multiple computer systems containing information associated with the selected patient data.”  Examiner is unable to determine which selected patient data since no patient data has been selected.  It is unclear if you’re receiving the data that you selected or if you’re receiving data of a patient that you selected.  It is also unclear when the patient has been selected before receiving the data.  Examiner asks the Applicant to provide clarification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 10-18), machine (claims 1-9).  Accordingly, claims 1-18 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
An apparatus programmed for processing healthcare information, the apparatus comprising: 
-an electronic computer processor; 
-an electronic screen display operatively associated with the processor, the processor programmed for: 
-displaying data associated with a patient on the screen display, and 
-navigating from a first screen to a second screen displayed on the screen display, wherein only one screen is visible on the screen display at any point in time, in response to receiving a manual swipe on the screen display from a user; and 
-the processor further programmed to: 
-receive data from across multiple computer systems containing information associated with the selected patient data, 
-capture data associated with multiple events associated with the selected patient data from the multiple computer systems, wherein the events include a plurality of micro-events, 
-display on the screen display: 

-at least one graph representative of an interaction between two or more of the multiple computer systems and the selected patient data, wherein at least one of the interactions describes a relationship between a plurality of providers and the selected patient data, 
-data indicative of provider availability within a clinical situation involving provider data stored in the multiple computer systems,
-a graphical representation of at least one latent tie associated with provider data contained in the multiple computer systems and the selected patient data, wherein the latent tie exists in a deactivated state until the latent tie is activated by receiving data indicating communication between or among at least a portion of the providers,
-a graphical representation of at least one direct tie associated with provider data contained in the multiple computer systems and the selected patient data, wherein the direct ties and the latent ties are either permanent or transient for a period related to a specific episode of care, and
-a graphical representation of at least one meta-event associated with occurrence of a plurality of the captured micro-event data,
-follow across multiple communication platforms and adjust a preferred communication mode according to a currently utilized device associated with the selected patient data, and
-capture at least a portion of the patient data through multiple external interfaces associated with the multiple computer systems.

  	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
An apparatus programmed for processing healthcare information (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 18-19), the apparatus comprising: 
-an electronic computer processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 18-19); 
an electronic screen display operatively associated with the processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f) ; specification para. 18-19), the processor programmed for: 
-displaying data associated with a patient on the screen display (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 18-19), and 
-navigating from a first screen to a second screen displayed on the screen display, wherein only one screen is visible on the screen display at any point in time, in response to receiving a manual swipe on the screen display from a user (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and 
-the processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 18-19)) further programmed to: 
-receive data from across multiple computer systems containing information associated with the selected patient data (insignificant extra-solution activity, see MPEP 2106.05(g); specification para. 36), 
-capture data associated with multiple events associated with the selected patient data from the multiple computer systems (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), wherein the events include a plurality of micro-events (linking the use of the judicial exception to a particular field of use, see MPEP 2106.05(h)), 
-display on the screen display (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)): 
-a list of providers associated with the selected patient data (linking the use of the judicial exception to a particular field of use, see MPEP 2106.05(h)), 
at least one graph representative of an interaction between two or more of the multiple computer systems and the selected patient data (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), wherein at least one of the interactions describes a relationship between a plurality of providers and the selected patient data (linking the use of the judicial exception to a particular field of use, see MPEP 2106.05(h)), 
-data indicative of provider availability within a clinical situation involving provider data stored in the multiple computer systems (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)),
-a graphical representation of at least one latent tie associated with provider data contained in the multiple computer systems and the selected patient data (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), wherein the latent tie exists in a deactivated state until the latent tie is activated by receiving data indicating communication between or among at least a portion of the providers (linking the use of the judicial exception to a particular field of use, see MPEP 2106.05(h)),
-a graphical representation of at least one direct tie associated with provider data contained in the multiple computer systems and the selected patient data (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), wherein the direct ties and the latent ties are either permanent or transient for a period related to a specific episode of care (linking the use of the judicial exception to a particular field of use, see MPEP 2106.05(h)), and
a graphical representation of at least one meta-event associated with occurrence of a plurality of the captured micro-event data,
-follow across multiple communication platforms and adjust a preferred communication mode according to a currently utilized device associated with the selected patient data (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), and
-capture at least a portion of the patient data through multiple external interfaces associated with the multiple computer systems (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).

1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 10 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claims 2 and 11: The claims specify weighing the relationship and displaying a presence band based on that weighted relationship, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 3 and 12: The claims the different types of presence bands, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claims 4 and 13: The claims specify types of communication platform, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 5 and 14: The claims describe determining the ties based on provider roles and patient conditions, which is a mental process.
	Claims 6 and 15: The claims specify displaying a graphical representation of a trust network, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 7 and 16: The claims specify facilitating communication between providers, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).

	Claims 9 and 18: The claims specify generating graphical representation through detection and analysis of interaction with a patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving data across multiple computer systems, displaying a list of providers, displaying graph representative of an interaction between computer systems and selected patient data, displaying data indicative of provider availability, displaying a graphical representation with ties, displaying a graphical representation of meta-event, follow across communication platforms and adjusting preferred communication mode, capturing patient data through external interfaces, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); capturing data associated with multiple events, capturing patient data through external interfaces, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 6-7, 11, and 15-16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 11 (displaying a presence band), 6, 15 (display graph of trust network), 7, 16 (facilitate communication between providers), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves 
	Therefore, whether taken individually or as an ordered combination, claims 1-18
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,510,439. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to processing healthcare information to show provider relationships with the patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guelich et al. – U.S. Publication No. 2014/0164011 – Teaches a system that maps patients and events to providers in real-time.
Finn et al. – U.S. Patent No. 8,639,520 – A system for generating interactive visualizations of clinical relationships.



	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626